Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

Shin et al. (US 20200210317 A1), teaches a computing system is provided. The computing system includes: a memory configured to store a shader program; and a graphics processing unit (GPU) configured to obtain the shader program stored in the memory in a profile mode, the GPU being configured to perform: inserting, into the shader program, one or more monitor associative codes; compiling the shader program, into which the one or more monitor associative codes are inserted, into a language that is capable of being processed by a plurality of cores; and obtaining a runtime performance characteristic of the shader program by executing the compiled shader program and the one or more monitor associative codes.

Goldman et al. (US 20190139183 A1), teaches techniques and apparatus for profiling graphics processing unit (GPU) processes using binary instrumentation are described. In one embodiment, for example, an apparatus may include at least one memory comprising instructions and a processor coupled to the at least one memory. The processor may execute the instructions to determine a plurality of profiling modes for profiling an operating process of a graphics processing unit (GPU) application, access original binary code for the GPU application, and generate a multi-mode instrumented binary code comprising a plurality of instrumentation modes, each of the plurality of instrumentation modes corresponding to at least one of the plurality of profiling modes. Other embodiments are described.


As per claim 1 and other independent claims:

Shin and Goldman doesn’t explicitly disclose: present a visualization of the correlated hardware counters and the determined shader execution intervals along a common timeline that includes the first time interval.

Therefore the claims are considered to distinguish from the prior art of record. Thus the claims are considered to be allowable over the cited prior art.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616